                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


     BCS SOFTWARE, LLC,

                Plaintiff                                     Case No. 6:21-cv-00____
                                                                                 50


                v.                                            JURY TRIAL DEMANDED


     OPEN TEXT, INC.

                Defendant


                      COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff BCS Software, LLC (“Plaintiff” or “BCS”) hereby asserts the following claims

for patent infringement against Open Text, Inc. (“Defendant” or “Open Text”), and alleges, upon

information and belief, as follows:

                                        THE PARTIES

1.      BCS Software, LLC is a limited liability company organized and existing under the laws

        of the State of Texas with its principal place of business at 600 Columbus Avenue, Suite

        106, #7, Waco, Texas 76701.

2.      Upon information and belief, Open Text, Inc. is a foreign for-profit corporation organized

        and existing under the laws of the State of Delaware, with regular and established places

        of business located within this District at: (i) 1301 S. Mopac Expressway Suite 150,

        Austin, Texas 78746; and (ii) 10537 Gulfdale Drive, San Antonio, Texas 78216. Further

        on information and belief, Defendant Open Text, Inc. may be served through its

        designated agent for service of process in the State of Texas: Corporation Service
      Company d/b/a CSC-Lawyers Incorporating Service Company, 211 East 7th Street, Suite

      620, Austin, Texas 78701.

                               JURISDICTION AND VENUE

3.    This action arises under the patent laws of the United States, 35 U.S.C. § 1, et seq. This

      Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

4.    Defendant has committed acts of infringement in this judicial district.

5.    Upon information and belief, Defendant has multiple regular and established place of

      business in this judicial district at: (i) 1301 S. Mopac Expressway Suite 150, Austin,

      Texas 78746; and (ii) 10537 Gulfdale Drive, San Antonio, Texas 78216.

6.    Upon information and belief, the Court has personal jurisdiction over Defendant because

      Defendant has committed, and continues to commit, acts of infringement in the state of

      Texas, has conducted business in the state of Texas, and/or has engaged in continuous

      and systematic activities in the state of Texas.

7.    Upon information and belief, Defendant’s instrumentalities that are alleged herein to

      infringe were and continue to be used, imported, offered for sale, and/or sold in the

      Western District of Texas.

8.    Venue is proper in the Western District of Texas pursuant to 28 U.S.C. § 1400(b).

                                 U.S. PATENT NO. 8,819,120

9.    BCS is the owner, by assignment, of U.S. Patent No. 8,819,120 (“the ’120 Patent”),

      entitled “METHOD AND SYSTEM FOR GROUP COMMUNICATIONS,” which

      issued on August 26, 2014.

10.   The ’120 Patent is valid, enforceable, and was duly issued in full compliance with Title

      35 of the United States Code.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                    2
11.   The ’120 Patent includes numerous claims defining distinct inventions.

12.   The priority date of the ’120 Patent is at least as early as October 2004. As of the priority

      date, the inventions as claimed were novel, non-obvious, unconventional, and non-

      routine.

13.   The claims of the ’120 Patent are not drawn to laws of nature, natural phenomena, or

      abstract ideas.   Although the systems and methods claimed in the ’120 Patent are

      ubiquitous now (and, as a result, are widely infringed), the specific combinations of

      elements, as recited in the claims, were not conventional or routine at the time of the

      invention.

14.   Further, the claims of the ’120 Patent contain inventive concepts which transform the

      underlying non-abstract aspects of the claims into patent-eligible subject matter.

15.   Consequently, the claims of the ’120 Patent recite apparatuses and methods resulting in

      improved functionality of the claimed systems and represent technological improvements

      to the operation of computers. The claims of the ’120 Patent unconventionally provide a

      group communication system allowing a group of users to participate in communications

      including internal mail, message exchanging and accessing files. See, e.g., ’120 Patent at

      Abstract.

16.   The claims of the ’120 Patent overcome deficiencies existing in the art as of the date of

      invention, and comprise non-conventional approaches that transform the inventions as

      claimed into substantially more than mere abstract ideas. For example, as of the date of

      invention, “[w]hat a modern enterprise desire[d] is a true collaborative environment in

      which co-workers or individuals involved can share information and data, and participate

      in discussion confidentially without intrusions from others, regardless where they are and



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                       3
      in what time zone.” ’120 Patent at 2:20-25. The inventions as claimed overcome these

      deficiencies in the state of the art, and provide substantial technological benefits to all

      parties. Further, as of the date of invention, “Email and IM each provide some features

      desired for a true collaborative environment but none offers all. The present invention

      discloses a collaborative platform that facilitates such requirements. Besides providing a

      non-intrusive communication platform, the present invention also provides data mobility

      to users.” Id. at 2:25-30. As such, the inventions as claimed provide non-conventional

      solutions to the conventional problems of the day because the collaborative platform

      allowed users to enjoy more secure interactions, along with data mobility.

                                   NOTICE OF BCS’ PATENTS

17.   Plaintiff is the owner, by assignment, of U.S. Patent No. 6,240,421 (the “’421 Patent”),

      entitled     “System,    software        and    apparatus    for    organizing,    storing    and

      retrieving     information    from   a     computer    database,”    which     issued   on    May

      29,        2001.    A        copy    of        the    ’421     Patent     is      available    at

      https://patents.google.com/patent/US6240421B1/en?oq=6240421.

18.   Plaintiff is the owner, by assignment, of U.S. Patent No. 6,421,821 (the “’821 Patent”),

      entitled “Flow chart-based programming method and system for object-oriented

      languages,” which issued on July 16, 2002. A copy of the ’821 Patent is available at

      https://patents.google.com/patent/US6421821B1/en?oq=6421821.

19.   Plaintiff is the owner, by assignment, of U.S. Patent No. 6,658,377 (the “’377 Patent”),

      entitled “Method and system for text analysis based on the tagging, processing, and/or

      reformatting of the input text,” which issued on December 2, 2003. A copy of the ’377

      Patent is available at https://patents.google.com/patent/US6658377B1/en?oq=6658377.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            4
20.   Plaintiff is the owner, by assignment, of U.S. Patent No. 6,895,502 (the “’502 Patent”),

      entitled “Method and system for securely displaying and confirming request to perform

      operation on host computer,” which issued on May 17, 2005. A copy of the ’502 Patent is

      available at https://patents.google.com/patent/US6895502B1/en?oq=6895502.

21.   Plaintiff is the owner, by assignment, of U.S. Patent No. 7,200,760 (the “’760 Patent”),

      entitled “System for persistently encrypting critical software data to control the operation

      of an executable software program,” which issued on April 3, 2007. A copy of the ’760

      Patent is available at https://patents.google.com/patent/US7200760B2/en?oq=7200760.

22.   Plaintiff is the owner, by assignment, of U.S. Patent No. 7,302,612 (the “’612 Patent”),

      entitled “High level operational support system,” which issued on November

      27,        2007.    A      copy        of         the      ’612     Patent          is      available     at

      https://patents.google.com/patent/US7302612B2/en?oq=7302612.

23.   Plaintiff is the owner, by assignment, of U.S. Patent No. 7,533,301 (the “’301 Patent”),

      entitled “High level operational support system,” which issued on May 12,

      2009.        A      copy          of        the         ’301      Patent       is           available     at

      https://patents.google.com/patent/US7533301B2/en?oq=7533301.

24.   Plaintiff is the owner, by assignment, of U.S. Patent No. 7,730,129 (the “’129 Patent”),

      entitled     “Collaborative   communication              platforms,”       which         issued   on    June

      1,      2010.      A       copy        of         the     ’129      Patent         is       available     at

      https://patents.google.com/patent/US7730129B2/en?oq=7730129.

25.   Plaintiff is the owner, by assignment, of U.S. Patent No. 7,840.893 (the “’893 Patent”),

      entitled “Display and manipulation of web page-based search results,” which issued on




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                      5
      November        23,     2010.            A       copy           of        the         ’893     Patent       is        available    at

      https://patents.google.com/patent/US7840893B2/en?oq=7840893.

26.   Plaintiff is the owner, by assignment, of U.S. Patent No. 7,895,282 (the “’282 Patent”),

      entitled “Internal electronic mail system and method for the same,” which issued

      on   February         22,        2011.       A       copy            of     the        ’282     Patent       is       available    at

      https://patents.google.com/patent/US7895282B1/en?oq=7895282.

27.   Plaintiff is the owner, by assignment, of U.S. Patent No. 7,890,809 (the “’809 Patent”),

      entitled “High level operational support system,” which issued on February 15,

      2011.      A           copy            of            the             ’809             Patent           is         available        at

      https://patents.google.com/patent/US7890809B2/en?oq=7890809.

28.   Plaintiff is the owner, by assignment, of U.S. Patent No. 7,996,464 (the “’464 Patent”),

      entitled “Method and system for providing a user directory,” which issued on

      August     9,     2011.            A         copy          of         the        ’464         Patent        is        available    at

      https://patents.google.com/patent/US7996464B1/en?oq=7996464.

29.   Plaintiff is the owner, by assignment, of U.S. Patent No. 7,996,469 (the “’469 Patent”),

      entitled “Method and system for sharing files over networks,” which issued on

      August     9,     2011.            A         copy          of         the        ’469         Patent        is        available    at

      https://patents.google.com/patent/US7996469B1/en?oq=7996469.

30.   Plaintiff is the owner, by assignment, of U.S. Patent No. 8,171,081 (the “’081 Patent”),

      entitled “Internal electronic mail within a collaborative communication system,” which

      issued   on     May         1,     2012.         A     copy           of        the     ’081    Patent           is    available   at

      https://patents.google.com/patent/US8171081B1/en?oq=8171081.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                                               6
31.   Plaintiff is the owner, by assignment, of U.S. Patent No. 8,176,123 (the “’123 Patent”),

      entitled “Collaborative communication platforms,” which issued on May 8,

      2012.      A      copy          of        the         ’123       Patent       is          available    at

      https://patents.google.com/patent/US8176123B1/en?oq=8176123.

32.   Plaintiff is the owner, by assignment, of U.S. Patent No. 8,285,788 (the “’788 Patent”),

      entitled “Techniques for sharing files within a collaborative communication system,”

      which issued on October 9, 2012. A copy of the ’788 Patent is available at

      https://patents.google.com/patent/US8285788B1/en?oq=8285788.

33.   Plaintiff is the owner, by assignment, of U.S. Patent No. 8,554,838 (the “’838 Patent”),

      entitled   “Collaborative   communication             platforms,”     which     issued       on   October

      8,      2013.    A       copy        of         the     ’838        Patent      is        available    at

      https://patents.google.com/patent/US8554838B1/en?oq=8554838.

34.   Plaintiff is the owner, by assignment, of U.S. Patent No. 8,819,120 (the “’120 Patent”),

      entitled “Method and system for group communications,” which issued on

      August     26,   2014.      A        copy       of     the     ’120    Patent        is    available   at

      https://patents.google.com/patent/US8819120B1/en?oq=8819120.

35.   Plaintiff is the owner, by assignment, of U.S. Patent No. 8,984,063 (the “’063 Patent”),

      entitled “Techniques for providing a user directory for communication within a

      communication system,” which issued on March 17, 2015. A copy of the ’063 Patent is

      available at https://patents.google.com/patent/US8984063B1/en?oq=8984063.

36.   Plaintiff is the owner, by assignment, of U.S. Patent No. 9,396,456 (the “’456 Patent”),

      entitled “Method and system for forming groups in collaborative communication




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                   7
      system,” which issued on July 19, 2016. A copy of the ’456 Patent is available at

      https://patents.google.com/patent/US9396456B1/en?oq=9396456.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                           8
                               DEFENDANT’S PRODUCTS

37.   Upon information and belief, Defendant makes, uses, imports, sells, and/or offers for sale

      the Hightail product (the “Accused Product”).

38.   Defendant performs and induces others to perform a method for sharing data via a server.

                                           COUNT I

                        (Infringement of U.S. Patent No. 8,819,120)

39.   Plaintiff incorporates each of the foregoing paragraphs by reference.

      Defendant has been on notice of the ’120 Patent at least as early as the date it received

      service of this complaint.

40.   Upon information and belief, Defendant has infringed and continues to infringe one or

      more claims, including at least claims 1, 2 and 3 of the ’120 Patent by making, using,

      importing, selling, and/or, offering for sale the Accused Product.

41.   Defendant, with knowledge of the ’120 Patent, infringes the ’120 Patent by inducing

      others to infringe the ’120 Patent. In particular, Defendant intends to induce its customers

      to infringe the ’120 Patent by encouraging its customers to use the Accused Product.

      Defendant’s acts of inducement are actionable at least as of the date of service of the

      Original Complaint in this matter.

42.   Defendant also induces others, including its customers, to infringe the ’120 Patent by

      providing technical support for the use of the Accused Product.

43.   Upon information and belief, at all times Defendant owns and controls the operation of

      the Accused Product in accordance with an end user license agreement.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                      9
44.   Claim 1 of the ’120 Patent recites:

      1.     A method for sharing data via a server, comprising:

             (a) receiving by the server a request from a first client machine to establish a

             connection with a second client machine;

             (b) forwarding the request by the server to the second client machine;

             (c) permitting the first client machine to communicate with the second client

             machine via the server in response to the second client machine granting the

             request;

             (d) in response to the first client machine uploading a file to a file list coupled to a

             store that is remotely located to the first and second client machines:

                     (i) notifying the second client machine by the server of the file, and

                     (ii) establishing a level of access to the file list coupled to the store,

                     wherein the store is independent of a file path and unnavigable to by a

                     user; and

             (e) establishing a connection between the file list and the store by a secured

             channel to download the file.

45.   With the Accused Product, Defendant performs a method for sharing data via a server.

      For example, Defendant provides a collaborative platform Hightail which allows a user to

      share files with another user via cloud storage. Hightail comprises Space which allows a

      user to collaborate on multiple files with team members. A Space link is generated and

      shared with another user to add him in a shared group.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                        10
Source: https://www.hightail.com/file-sharing




Source: https://www.hightail.com/file-sharing




Source: https://www.hightail.com/file-sharing




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT      11
Source: https://blog.hightail.com/spaces-your-one-stop-shop-for-creative-collaboration/




      Source: https://blog.hightail.com/spaces-your-one-stop-shop-for-creative-collaboration/


46.     With the Accused Product, Defendant performs a method for sharing data via a server

        comprising receiving by the server a request from a first client machine to establish a

        connection with a second client machine. For example, Hightail, through a server, allows

        an owner/team member (“first client machine") of the Space to invite external

        collaborators (“second client machine”) to share files stored in the Space. To invite

        external collaborators, owner/team member clicks on “Invite” button, after which they

        are asked to enter the email addresses of external collaborators (“first client machine to

        establish a connection with a second client machine”).



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                      12
Source: https://blog.hightail.com/spaces-your-one-stop-shop-for-creative-collaboration/




      Source: https://blog.hightail.com/spaces-your-one-stop-shop-for-creative-collaboration/



47.     With the Accused Product, Defendant performs a method for sharing data via a server

        comprising forwarding the request by the server to the second client machine. For

        example, Hightail, through the server, forwards the invitation to the intended recipient

        (external collaborator) (“second client machine”) in order to collaborate in Space.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                      13
Source: https://blog.hightail.com/spaces-your-one-stop-shop-for-creative-collaboration/




Source: https://blog.hightail.com/spaces-your-one-stop-shop-for-creative-collaboration/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                14
Source: https://hightail.zendesk.com/hc/en-us/articles/217344297-How-to-Share-a-Space


48.    With the Accused Product, Defendant performs a method for sharing data via a server

       comprising permitting the first client machine to communicate with the second client

       machine via the server in response to the second client machine granting the request. For

       example, the intended recipient (external collaborator) (“second client machine”) receives

       the invite mail asking to collaborate in Space wherein mail contains the link to the Space.

       When the recipient clicks on the link (“second client machine granting the request”), the

       recipient is taken to Space for collaboration. Therefore, a communication link to share

       files is established between owner/team members and external collaborators through the

       server.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                     15
Source: https://blog.hightail.com/spaces-your-one-stop-shop-for-creative-collaboration/




    Source: https://blog.hightail.com/spaces-your-one-stop-shop-for-creative-collaboration/




Source: https://hightail.zendesk.com/hc/en-us/articles/217344297-How-to-Share-a-Space

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                    16
49.    With the Accused Product, Defendant performs a method for sharing data via a server

       comprising in response to the first client machine uploading a file to a file list coupled to

       a store that is remotely located to the first and second client machines notifying the

       second client machine by the server of the file.        For example, Hightail allows the

       members of the Space to upload files to the folders and sub folders (“file list”) of the

       Space. Hightail stores the files at their geographically placed remote servers (“store”)

       linked with Space.




Source: https://www.hightail.com/file-sharing




Source: https://www.hightail.com/file-sharing



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                       17
Source: https://www.hightail.com/file-sharing

       Further, for example, Hightail allows team members of the Space to customize

       notification alerts. By selecting “Everything” option a team member is notified for all

       new comments, file uploads, follow-ups and approval requests.




Source: https://blog.hightail.com/email-notification-preferences/


50.    Wherein, in response to the first client machine uploading a file to a file list coupled to a

       store that is remotely located to the first and second client machines establishing a level

       of access to the file list coupled to the store, wherein the store is independent of a file

       path and unnavigable to by a user.    For example, Hightail allows to manage the team

       members’ permission level of access to the folders and subfolders in Space. The Space

       does not depend upon the file path (dependent on links) and therefore is unnavigable by

       the user.

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                       18
Source: https://blog.hightail.com/how-to-keep-your-content-secure-and-under-control-even-

when-collaborating/




Source: https://blog.hightail.com/how-to-keep-your-content-secure-and-under-control-even-

when-collaborating/




Source: https://blog.hightail.com/how-to-keep-your-content-secure-and-under-control-even-

when-collaborating/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  19
51.    With the Accused Product, Defendant performs a method for sharing data via a server

       comprising establishing a connection between the file list and the store by a secured

       channel to download the file. For example, Hightail sets up a secure connection between

       folders and sub folders (“file list”) and a Space linked to Hightail servers (“store”). This

       allows team members to download the files from servers securely.




Source: https://www.hightail.com/file-sharing




Source: https://www.hightail.com/file-sharing




Source: https://www.hightail.com/file-sharing

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                      20
Source: https://www.hightail.com/file-sharing




Source: https://hightail.zendesk.com/hc/en-us/articles/220264327-How-to-download-a-file-from-

a-Hightail-Space-




Source: https://hightail.zendesk.com/hc/en-us/articles/115015886448-File-Groups-

#:~:text=You%20have%20to%20option%20to,you%20are%20going%20to%20create.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                21
52.   Claim 2 of the ’120 Patent recites:

      2.     The method of claim 1, wherein a first user is a member of a group, and the

             request is to invite a second user to join the group, and the group is closed to other

             users that have not been invited by a member of the group, no mutual

             communication is allowed between a member of the group and any of the other

             users.

53.   With the Accused Product, Defendant performs a method for sharing data via a server

      wherein a first user is a member of a group, and the request is to invite a second user to

      join the group, and the group is closed to other users that have not been invited by a

      member of the group, no mutual communication is allowed between a member of the

      group and any of the other users. For example, Hightail allows to create Space (“group”)

      which is accessed by team members who have permission to access it. The owner or team

      member of a particular Space allows to send invite link to invite external collaborators.

      Team members are allowed to communicate with each other but not with outsiders who

      do not have any permissions to access the Space.




      Source: https://www.hightail.com/creative-collaboration



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                      22
Source: https://blog.hightail.com/spaces-your-one-stop-shop-for-creative-collaboration/




Source: https://blog.hightail.com/spaces-your-one-stop-shop-for-creative-collaboration/


54.    Claim 3 of the ’120 Patent recites:

       3.     The method of claim 2, wherein the file is distributed to all members in the group

              without sending a copy of the file to each of the all members in the group at the

              same time.

55.    With the Accused Product, Defendant performs a method for sharing data via a server

       wherein the file is distributed to all members in the group without sending a copy of the

       file to each of the all members in the group at the same time. For example, Hightail

       supports Space where all the files uploaded by one of the team members are shared to all

       the team members. If someone uploads a file to a particular Space then the team members


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                   23
       of that Space have that file synced on their respective user interface at the same time by

       the server. Therefore, file is shared with team members without sending a copy to each

       team member individually.




Source: https://www.hightail.com/file-sharing




Source: https://www.hightail.com/file-sharing



56.    The foregoing infringement on the part of Defendant has caused past and ongoing injury

       to Plaintiff. The amount of damages adequate to compensate for the infringement shall

       be determined at trial but is in no event less than a reasonable royalty from the date of

       first infringement to the expiration of the ’120 Patent.


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                    24
57.   To the extent Defendant continues, and has continued, its infringing activities noted

      above in an infringing manner post-notice of the ’120 Patent, such infringement is

      necessarily willful and deliberate.

                                   PRAYER FOR RELIEF

      WHEREFORE, BCS respectfully requests the Court enter judgment against Defendant:

      1.     declaring that the Defendant has infringed the ’120 Patent;

      2.     awarding BCS its damages suffered as a result of Defendant’s infringement of the

             ’120 Patent;

      3.     awarding BCS its costs, attorneys’ fees, expenses, and interest; and

      4.     granting BCS such further relief as the Court finds appropriate.

                                       JURY DEMAND

             BCS demands trial by jury, Under Fed. R. Civ. P. 38.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                25
Dated: January 19, 2021                      Respectfully Submitted

                                             /s/ Thomas Fasone III
                                             Thomas Fasone III
                                             Texas Bar No. 00785382
                                             tfasone@ghiplaw.com
                                             M. Scott Fuller
                                             Texas Bar No. 24036607
                                             sfuller@ghiplaw.com
                                             Randall T. Garteiser
                                             Texas Bar No. 24038912
                                             rgarteiser@ghiplaw.com

                                             GARTEISER HONEA, PLLC
                                             119 W. Ferguson Street
                                             Tyler, Texas 75702
                                             Telephone: (903) 705-7420


                                             /s/ Raymond W. Mort, III
                                             Raymond W. Mort, III
                                             Texas State Bar No. 00791308
                                             raymort@austinlaw.com

                                             THE MORT LAW FIRM, PLLC
                                             100 Congress Ave, Suite 2000
                                             Austin, Texas 78701
                                             Tel/Fax: (512) 865-7950


                                             ATTORNEYS FOR PLAINTIFF
                                             BCS SOFTWARE, LLC




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                  26
